     Case: 4:20-cv-01203-JAR Doc. #: 69 Filed: 04/19/21 Page: 1 of 6 PageID #: 489




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

         DR. EBONI C. JANUARY and                )
         EJKJ, LLC                               )
                                                 )
                    Plaintiffs,                  )
                                                 )
               v.                                )          Case No. 4:20-CV-01203-JAR
                                                 )
         INVASIX, INC., et al.,                  )
                                                 )
                    Defendant.                   )

                                    MEMORANDUM AND ORDER

         This matter is before the Court on Defendant Balboa Capital Corporation’s (“Balboa”)

Motion for Attorneys’ Fees. (Doc. 62). The motion is fully briefed and ready for disposition. For

the reasons discussed below, the motion will be denied.


I.       BACKGROUND

         Plaintiff Dr. Eboni C. January is a licensed physician and the sole member of Plaintiff

EJKJ, LLC (“EJKJ”). (Doc. 21). On March 1, 2019, EJKJ executed Customer Purchase

Agreements with Defendant Invasix, Inc. to acquire medical equipment. (Doc. 32 at ¶ 24; Doc. 32-

1; Doc. 32-2). In connection with one of these purchases, EJKJ also entered into an Equipment

Finance Agreement (“Finance Agreement”) with Balboa. (Id. at ¶ 25; Doc. 32-3). Plaintiffs alleged

that Balboa committed fraud when inducing Plaintiffs to execute the Finance Agreement, among

other claims. (Doc. 32). On January 19, 2021, this Court dismissed Plaintiffs’ claim against Balboa

without prejudice under the doctrine of forum non conveniens, holding that the “broad, enforceable

forum-selection clause in the Finance Agreement applies to Plaintiffs’ fraud claim and requires




                                                                                                 1
    Case: 4:20-cv-01203-JAR Doc. #: 69 Filed: 04/19/21 Page: 2 of 6 PageID #: 490




dismissal.” (Doc. 61 at 12). Balboa now seeks attorneys’ fees from Plaintiffs pursuant to the terms

of the Finance Agreement.


II.      LEGAL STANDARD

         Missouri has adopted the American Rule. Trs. of Clayton Terrace Subdivision v. 6 Clayton

Terrace, LLC, 585 S.W.3d 269, 285 (Mo. banc 2019). Under Missouri law, attorneys’ fees are

“proper only when a contract or statute provides for the award, or when circumstances and equity

require it, or where the fees are incurred because of participation in collateral litigation.” Structure

and Design, Unlimited, Inc. v. Contemporary Concepts Bldg. and Design, Inc., 151 S.W.3d 904,

910 (Mo. Ct. App. 2004) (citation omitted); see also Fed. R. Civ. P. 54(d)(2). 1 If contractually

permitted, a prevailing party may recoup attorneys’ fees incurred enforcing the contract.

DocMagic, Inc. v. Mortg. P’ship of Am., L.L.C., 729 F.3d 808, 812 (8th Cir. 2013) (applying

Missouri law). 2


III.     ANALYSIS

         A. Attorneys’ Fees Under the Finance Agreement

         The Finance Agreement between EJKJ and Balboa includes the following language:

         [Balboa] may sue for and recover from [EJKJ] . . . all other costs or expenses paid
         or incurred by [Balboa] at any time in connection with the execution, delivery,
         administration, amendment and enforcement or exercise of any of [Balboa’s] rights
         and remedies under this [Finance Agreement], including, but not limited to,
         attorneys’ fees and costs, whether or not litigation is commenced. (Doc. 32-3).

1
 Plaintiffs contend that Balboa’s motion is untimely under Fed. R. Civ. P. 54(d)(2)(B)(i), which requires that motions
for fees be filed within 14 days after the entry of judgment. Balboa correctly notes that this Court’s local rules grant a
party 21 days to file a motion for fees. E.D. Mo. L.R. 8.02. Balboa’s motion was timely filed 20 days after this Court’s
order dismissing the case without prejudice.
2
 In accordance with the parties’ briefing, this Court applies Missouri law. The Court notes, however, that the Finance
Agreement includes a choice of law provision requiring the application of California law. (Doc. 32-3). Because this
Court would reach the same decision under California law, there is no conflict. See Kirby v. Immoos Fire Prot., Inc.,
274 P.3d 1160, 1162 (Cal. 2012) (citation omitted) (“In general, a prevailing party may recover attorneys’ fees only
when a statute or an agreement of the parties provides for the fee shifting.”).

                                                                                                                        2
    Case: 4:20-cv-01203-JAR Doc. #: 69 Filed: 04/19/21 Page: 3 of 6 PageID #: 491




The question before this Court is whether such language should be enforced to award fees where

Balboa has merely obtained a dismissal without prejudice pursuant to the doctrine of forum non

conveniens and the enforceability of the Finance Agreement remains subject to dispute. In various

contexts, the Eighth Circuit has held that “[w]here an action is dismissed without prejudice, there

is no ‘prevailing party,’ and thus, neither party is entitled to seek an award of attorney fees.”

SnugglyCat, Inc. v. Opfer Commc’ns, Inc., 953 F.3d 522, 527 (8th Cir. 2020) (considering issue

of fees under Lanham Act); see also United States v. Thirty-two thousand eight hundred twenty

dollars and fifty-six cents, 838 F.3d 930, 936-37 (8th Cir. 2016) (“The district court’s dismissal

without prejudice did not materially alter the legal relationship of the parties.”); Advantage Media,

L.L.C. v. City of Hopkins, Minn., 511 F.3d 833, 837 (8th Cir. 2008) (considering issue of fees under

42 U.S.C. § 1983).

         While this Court is not aware of Missouri or Eighth Circuit precedent on the specific issue, 3

other courts have held that a defendant does not prevail when dismissal is obtained pursuant to the

doctrine of forum non conveniens. See Dattner v. Conagra Foods, Inc., 458 F.3d 98, 101 (2d Cir.

2006) (“[W]e conclude that a defendant who successfully obtains a forum non conveniens

dismissal is not a ‘prevailing party’ within the meaning of Rule 54(d).”); see also Page v. Captain

D’s LLC, No. 2:12-CV-105-KS-MTP, 2012 WL 5930611, at *9 (S.D. Miss. Nov. 27, 2012). But

see Bromley v. Mitchell, 902 P.2d 797, 804 (Ala. 1995) (treating forum non conveniens as dismissal

with prejudice “insofar as any adjudication in this court is concerned”).




3
  In certain limited circumstances not applicable here, Missouri courts have been willing to find that the defendant is
a prevailing party despite the dismissal being without prejudice. See Motor Control Specialties, Inc. v. Lab. and Indus.
Rel. Comm’n, 323 S.W.3d 843, 854 (Mo. Ct. App. 2010) (citation omitted) (“A litigant may be the prevailing party
even if he obtains a dismissal without prejudice of the cause against him when the plaintiff abandons the claim and
the litigant thereby receives a benefit.”).

                                                                                                                      3
 Case: 4:20-cv-01203-JAR Doc. #: 69 Filed: 04/19/21 Page: 4 of 6 PageID #: 492




       This Court recognizes recent Supreme Court precedent, however, clearly finding that “a

favorable ruling on the merits is not a necessary predicate to find that a defendant has prevailed.”

CRST Van Expedited, Inc. v. E.E.O.C., 136 S. Ct. 1642, 1646 (2016). The Supreme Court

explained that a defendant has “fulfilled its primary objective whenever the plaintiff’s challenge

is rebuffed, irrespective of the precise reason for the court’s decision. The defendant may prevail

even if the court’s final judgment rejects the plaintiff’s claim for a nonmerits reason.” Id. at 1651.

The Second Circuit has suggested that it may need to reconsider Dattner in light of this holding.

See Manhattan Review LLC v. Yun, 919 F.3d 149, 153 (2d Cir. 2019).

       When ruling on Balboa’s motion to dismiss, this Court made no judgment on the merits of

Plaintiffs’ fraud claim, which Plaintiffs remain free to pursue in the proper forum. The Court

concluded by noting that “it is more prudent to dismiss the entire case and permit Plaintiffs to file

suit in the appropriate, contractually agreed upon forums if they so choose.” (Doc. 61 at 13).

Balboa has not obtained a favorable decision on any underlying, substantive issue in this case, and

the legal relationship between the parties has not been materially altered. See Doe v. Nixon, 716

F.3d 1041, 1048 (8th Cir. 2013). But Balboa did achieve its primary goal in this forum by obtaining

dismissal pursuant to the doctrine of forum non conveniens, and incurred attorneys’ fees in the

process.

       In these unique circumstances, this Court declines to require that Plaintiffs pay Balboa’s

legal fees. Plaintiffs alleged they were fraudulently induced into entering the Finance Agreement,

which Balboa now seeks to enforce to obtain attorneys’ fees. This Court granted Balboa’s motion

to dismiss because Plaintiffs did not specifically allege that they were fraudulently induced into

accepting the forum selection clause. But the enforceability of the Finance Agreement remains

subject to future litigation between the parties. It would be unreasonable at this point to enforce



                                                                                                    4
 Case: 4:20-cv-01203-JAR Doc. #: 69 Filed: 04/19/21 Page: 5 of 6 PageID #: 493




the attorneys’ fees clause in the Finance Agreement before any court has addressed Plaintiffs’

fraudulent inducement claim on the merits.

       Balboa argues that the Finance Agreement provides that “Balboa is entitled to bring a

separate action to pursue attorneys’ fees, if necessary.” (Doc. 68 at 3) (emphasis added). Balboa

remains able to bring such a separate action in the proper forum once the enforceability of the

Finance Agreement has been substantively addressed or conceded by Plaintiffs. Moving forward,

a court awarding attorneys’ fees pursuant to the Finance Agreement may properly consider

whether fees incurred by Balboa in this action should be included.


       B. Collateral Litigation Exception

       Balboa also argues that it should recover fees under Missouri’s collateral litigation

exception. Under the collateral litigation exception to the American Rule, a plaintiff may recover

fees expended in collateral litigation with a third party as a result of the defendant’s wrongdoing.

Singer v. Siedband, 138 S.W.3d 750, 754 (Mo. Ct. App. 2004). Critically, the collateral litigation

must “have been with a party different than the defendant from whom the fees are sought as

damages.” Id. Simply put, the collateral litigation exception is inapplicable to this case. As

Missouri courts have explained, the exception “allows a plaintiff, in a case alleging a breach of

duty against a defendant, to recover the attorneys’ fees plaintiff expended to defend a different and

collateral action brought by a third party.” City of Cottleville v. St. Charles Cty., 91 S.W.3d 148,

151 (Mo. Ct. App. 2002) (emphasis added). Balboa is not the plaintiff here, and there does not

appear to be any collateral litigation involving a third party. Therefore, the collateral litigation

exception does not apply.




                                                                                                   5
  Case: 4:20-cv-01203-JAR Doc. #: 69 Filed: 04/19/21 Page: 6 of 6 PageID #: 494




IV.     CONCLUSION

        Plaintiffs alleged that they were fraudulently induced into executing the Finance

Agreement with Balboa. The Finance Agreement includes a forum selection clause requiring that

all litigation be brought in the United States District Court for the Central District of California.

(Doc. 32-3). This Court dismissed Plaintiffs’ claims against Balboa without prejudice pursuant to

the doctrine of forum non conveniens because Plaintiffs’ suit should have been filed in the

contractually agreed upon forum. (Doc. 61). This Court rejected Plaintiffs’ claim that the forum

selection clause could not be enforced where Plaintiffs have alleged fraudulent inducement as to

the entire contract.

        Balboa now seeks to enforce another provision of the Finance Agreement requiring

Plaintiffs to pay attorneys’ fees. Considering the Supreme Court’s decision in CRST Van

Expedited, Inc., this Court acknowledges that a defendant who obtains dismissal pursuant to the

doctrine of forum non conveniens may be considered the prevailing party in certain circumstances.

In this particular case, however, the Court holds that it is inappropriate to award attorneys’ fees

pursuant to a contract when the enforceability of the contract remains in dispute.


        Accordingly,

        IT IS HEREBY ORDERED that Defendant Balboa Capital Corporation’s Motion for

Attorneys’ Fees (Doc. 62) is DENIED.


        Dated this 19th day of April, 2021.


                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                                                                                   6
